Whitlock, J.
concurred. The declaration, would have been bad if the jury had given more damages than the particular sums amount to.
One Kent sued another in the inferior court of Redding, on a contract to pay him for twenty barrels of, &c. at 10s. per barrel, and to prevent a removal by habeas corpus, he brought several suits for several sums, all under £. 5. and after the general issue pleaded, the defendant preferred an English bill of this matter, in the nature of a bill of exception, which was sealed by the court. Nota. The court cannot hold pleas, unless the matter be under £. 50. *176and this was suggested to the Court of King’s Bench. Now Sanders shewed this to the court, and prayed an attachment, and was asked by the court, whether he had an affidavit of the matter, which he answered in the negative, but produced the bill of exception.
Doderidge, J. and Whitlock, J.
It is usual to have the bill of exceptions at the affises, let an attachment be granted, unless cause shewn. Noy 88, Bendl. 201. Poph. 209.